DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 16, 22 and 29 are objected to because of the following informalities:  
In Claim 16, line 1, the phrase “The device according to claim 12” should be changed to --  The device according to claim 1 -- .  
In Claim 22, line 1, the phrase “The device according to claim 16” should be changed to --  The device according to claim 21 -- .  
In Claim 29, line 1, the phrase “The device according to claim 20” should be changed to --  The device according to claim 28 -- .  
Appropriate correction is required.




Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5, 13, 14, 16, 20, 23-25, 28, 31, 33, 34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (Pub. No.: US 2007/0147843) in view of Tam et al (Pub. No.: US 2008/0219672).
Regarding claims 1 and 40, referring to Figures 1 and 2, Fujiwara teaches an optical wireless communication device (i.e., visual light communication apparatus 1-1, Figs. 1 and 2) for transmitting data comprising: 
a transmitter (i.e., visible light communication module 15, Fig. 2) comprising a light source (i.e., light emitting element 22, Fig. 2); and
a controller (i.e., controller 11, Fig. 2) configured to control operation of the light source (i.e., light emitting element 22, Fig. 2) to produce modulated light 
Fujiwara differs from claims 1 and 40 in that he fails to specifically teach at least one proximity determining component configured to determine a proximity of an object, and a processing resource configured to determine whether the determined proximity is within a threshold distance, wherein the controller is configured to control operation of at least one of the transmitter and/or another component of the optical wireless communication device in dependence on whether the determined proximity is within the threshold distance. However, Tam et al in Pub. No.: US 2008/0219672 teaches at least one proximity determining component (i.e., proximity sensor 120, Figs. 7A-7C, 8, 2-4, 5A-5B and 6) configured to determine a proximity of an object (i.e., object 128, Fig. 7A) , and a processing resource (i.e., digital processing system 103, Figs. 6, 7A-7C, 8, 2-4, and 5A-5B) configured to determine whether the determined proximity is within a threshold distance, wherein the controller (i.e., digital processing system 103, Figs. 6, 7A-7C, 8, 2-4, and 5A-5B) is configured to control operation of at least one of the transmitter and/or another component of the wireless communication device in dependence on whether the determined proximity is within the 
Regarding claim 2, the combination of Fujiwara and Tam et al teaches 
wherein the controlling of operation of the transmitter comprises at least one of reducing an intensity of the light, moving from a first operational mode to a second operational mode, or maintaining the second operational mode, in response to the determined proximity being within the threshold distance (i.e., 
Regarding claim 3, the combination of Fujiwara and Tam et al teaches 
wherein the processing resource and controller are provided as separate components (i.e., processing system (not shown) and digital processing system 103, Figs. 5A-5B, 6 and 7 of Tam et al).
Regarding claim 4, the combination of Fujiwara and Tam et al teaches 
wherein the processing resource and controller each form part of a single component (i.e., processing system (not shown) and digital processing system 103, Figs. 5A-5B, 6 and 7 of Tam et al).
Regarding claim 5, the combination of Fujiwara and Tam et al teaches wherein the controlling of operation of the transmitter comprises, in response to the determined proximity being within the threshold distance, at least one of halting generation by the light source of the light,  at least partially blocking the light or at least partially redirecting the light (i.e., Figs. 5A-5B, 7A-7B and 8 of Tam et al, page 5, paragraph [0061], page 6, paragraphs [0071]-[0072], page 13, paragraph [0130], and page 14, paragraphs [0131]).
Regarding claim 13, the combination of Fujiwara and Tam et al teaches

Regarding claim 14, the combination of Fujiwara and Tam et al teaches
wherein the other component comprises a further light source, and the further light source is configured to emit visible light (i.e., Fig. 7D of Tam et al, page 6, paragraph [0076], and page 7, paragraph [0077]).
Regarding claim 16, the combination of Fujiwara and Tam et al teaches
wherein at least one of: 
the at least one property of the visible light comprises intensity, colour, or at least one of colour or intensity variation as a function of time;
the visible light is flashing or pulsed light and the at least one property comprises a pulse or flash repetition frequency (i.e., Fig. 2 of Fujiwara).
Regarding claim 20, the combination of Fujiwara and Tam et al teaches wherein the proximity determining component comprises a camera and the processing resource is configured to perform an image recognition procedure on 
Regarding claim 23, the combination of Fujiwara and Tam et al teaches
further comprising a camera, wherein at least one of the proximity determining component  or the processing resource is configured to provide proximity information from the at least one proximity determining component both to the camera and for use by the processing resource in determining whether the determined proximity is within the user safety threshold distance (i.e., Figs. 5A-5B, 7A-7B and 8 of Tam et al, page 5, paragraph [0061], page 6, paragraphs [0071]-[0072], page 13, paragraph [0130], and page 14, paragraphs [0131]).
Regarding claim 24, the combination of Fujiwara and Tam et al teaches
further comprising  a sensor for receiving light reflected by the object and configured to provide a sensor signal representative of the received light, and the  proximity determining component is configured to determine the proximity based on the sensor signal, wherein optionally the transmitter is arranged such that light reflected by the object comprises light from the transmitter (i.e., Figs. 5A-5B, 7A-
Regarding claim 25, the combination of Fujiwara and Tam et al teaches wherein at least one of: 
the threshold distance comprises a user safety threshold distance;
the threshold distance is a distance at which a power per solid angle of light emitted by the transmitter is at or below a predetermined threshold value; or
the threshold distance is in a range of 1 cm to 36 cm (i.e., Figs. 5A-5B, 7A-7B and 8 of Tam et al, page 5, paragraph [0061], page 6, paragraphs [0071]-[0072], page 13, paragraph [0130], and page 14, paragraphs [0131]).
Regarding claim 28, the combination of Fujiwara and Tam et al teaches wherein the controlling of the operation of at least one of the transmitter  or of another component of the optical wireless communication device is in dependence on both the determined proximity being within the threshold distance and at least one further selected condition being satisfied (i.e., Figs. 5A-5B, 7A-7B and 8 of Tam et al, page 5, paragraph [0061], page 6, paragraphs [0071]-[0072], page 13, paragraph [0130], and page 14, paragraphs [0131]).
Regarding claim 31, the combination of Fujiwara and Tam et al teaches

Regarding claim 33, the combination of Fujiwara and Tam et al teaches
wherein the optical wireless communication device comprises a further sensor for detecting at least one a property of the object (i.e., Figs. 5A-5B, 7A-7B and 8 of Tam et al, page 5, paragraph [0061], page 6, paragraphs [0071]-[0072], page 13, paragraph [0130], and page 14, paragraphs [0131]).
Regarding claim 34, the combination of Fujiwara and Tam et al teaches
wherein at least one of: 
the proximity determining component comprises at least one of an infra- red sensor, an ultra-violet sensor, an RF sensor, a camera-based sensor, an imaging device, an inductive and/or capacitive sensor, an acoustic sensor;
the proximity determining component is configured to generate a detection signal and the processing resource is configured to determine a property of the object based on the detection signal; 
the optical wireless communication device comprises at least one of a mobile or hand- held computing device, a smartphone, a mobile phone, a tablet, a computer, a laptop, or an access point;
.

Allowable Subject Matter
4.	Claims 6, 7, 9, 10, 15, 17, 21, 22, 29 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                         Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Parodi-Keravec et al (Pub. No.: US 2014/0231633) discloses proximity sensor.


/HANH PHAN/Primary Examiner, Art Unit 2636